DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07 May 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claims 2 and 7-9 are cancelled. Claims 1, 3-6 and 10-16 are pending in this application.  
Withdrawn Rejections
The objections of claim 1 as being directed to typographical errors and incorrect status identifier, made of record on page 3, paragraph 3 of the office action mailed 23 February 2021 has been withdrawn due to Applicant's amendments in the response filed 07 May 2021.
Claim Objections
Claim 14 is objected to because of the following informalities: The claim is dependent to a cancelled claim 2. And as the applicant has amended claim 15 to thereby change dependencies from claim 2 to claim 1. The examiner considers the claim 14 dependency to be a missed change and therefore a typo.  Appropriate correction is required. 
Moreover, claims 14-16, Applicant is advised that should claims 3-5 be found allowable, claims 14-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-6, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann et al. (US 2020/0254828 A1), in view of Yukawa (US 2005/0275277 A1 – of record), in view of Yukawa et al. (US 7,188,652 B2 – of record), in view of Friedman et al. (US 3,719,813).
Regarding claim 1, Schurmann discloses a pneumatic tire, see abstract. The tire including the structure of: a tread 1 having a groove – 

    PNG
    media_image1.png
    432
    705
    media_image1.png
    Greyscale

With respect to the closed-cell ring: As depicted in FIG. 1 – (previous work of Schurmann) the closed-cell ring is completely solid. However, the embodiment of FIG. 6 is reproduced to illustrate the conventionally known external surface shape of the closed-cell ring, thus as depicted above: The closed-cell ring has a pair of edges and a central part, the pair of edges being respectively adjacent to the pair of side walls 2. And taking thickness as a measure from the sealant layer to the radially innermost portion of the edges and from the sealant layer to radially innermost portion of the central  where the radius of curvature is the same at all points located on the curved surface, the first thickness is less than the second thickness, and the sound absorbing member extends along a circumferential direction of the pneumatic tire.
the curved surface has a radius of curvature selected in the range of 150 mm to 250 mm, and a first end and a second end of the sound absorbing member are separated from each other in the circumferential direction, a high-value point position of radial force first harmonic (RF1H) of the pneumatic tire is between the first end and the second end, the high-value point position of the RF1H of the pneumatic tire denotes a position of the pneumatic tire, the position of the pneumatic tire corresponding to a high-value point position of a radial force first harmonic (RF1H) component of radial force variation, and a minimum value of an angle between the first end and the second end with respect to a center of a wheel rim of the pneumatic tire is greater than 10°.
Schurmann does not explicitly disclose the closed cell ring has a radius of curvature of 150 mm to 250 mm nor having the closed cell ring further comprise a first and second end separated from each other, where a high-
Yukawa discloses a noise damper that is configured to have a radius of curvature of about 150 mm to maximize the effect of the curved face, see [0077].
‘652, discloses a noise damper 9 has a length expressed by an angle around the tire rotational axis of preferably 350° ≈ 10° with respect to the separated ends 13 and tire center, see (Col 4 line 66 – Col 5 line 2), FIG. 5(a) – (corresponds to a minimum value of an angle between the first end and the second end with respect to a center of a wheel rim of the pneumatic tire is 10°). Where for the separated ends 13 (discontinuous portion) the disclosed angle creates a taper that is necessary for preventing separation during use, see Col 5 lines 39-43.
Friedman discloses it is well known in the tire and automobile industries that tire non-uniformity has a substantial adverse effect on the ride and handling characteristics of vehicles. That the first harmonic component of radial force variation is an important factor to be considered in the evaluation of tire uniformity with respect to the performance and ride characteristics of the tire. And where the location on the tire itself of the point at which the maximum value – (construed as a high-value point position) of the first harmonic component of radial force variation – (construed as radial force first harmonic (RF1H)) occurs is of importance, 
Therefore, one would readily consider the teachings of Yukawa, ‘652 and Friedman in developing a tire with regards to ride comfort to include noise suppression. Notably, forming a minimum value of an angle between the first end and the second end with respect to a center of a wheel rim of the pneumatic tire is 10°; whereby a maximum value of radial force first harmonic of the pneumatic tire is between the first end and the second end; and whereby the maximum value of the RF1H of the pneumatic tire denotes a position of the pneumatic tire, the position of the pneumatic tire corresponding to a high-value point position of a radial force first harmonic (RF1 H) component of radial force variation. Such a combination offers a reasonable expectation of improving ride comfort by reducing the noise generated by the tires.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pneumatic tire of Schurmann in the claimed manner as taught by Yukawa, ‘652 and Friedman to improve ride comfort of the vehicle to include noise suppression. Moreover, concerning the claimed ranges, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claims 3-6, 14-16, modified Schurmann discloses a closed-cell ring thickness of 20 mm – 40 mm, see Schurmann [0010] – (meets the claimed minimum value of the second thickness); the closed-cell ring has a first surface which faces the tread and an opposing second surface having a uniform curved surface that is symmetric with respect to a central line of the tread, see depiction above.
Regarding claims 10-11, modified Schurmann discloses an adhesive layer positioned between an inner surface of the tread and the closed-cell ring, see Schurmann [0009]; and a primer layer positioned between the adhesive layer and the inner surface of the tread, see ‘652 - Col 8 lines 17-19; and where the closed-cell material includes ether based polyurethane foam, see ‘652 – Col 4 lines 5-6 and Col 4 lines 25-29.
Regarding claims 12-13, modified Schurmann discloses the noise damper base is set in a range from 60 to 140 mm – (meets the claimed 120 mm – 160 mm); and width range of 5 to 100% of the tread width; and volume range of 0.4 to 20% of a volume of the tire cavity, see Yukawa [0064], and claim 1 – (meets the claimed 5% to 25%). 
Therefore, it is easily envisioned that locating the damper within 5 - 100% of the tread width overlaps a range of between 55% - 65% of a width between the pair of sidewalls. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so as this offers an advantage of fixing the damper in an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749